BARFIELD, J.
The petition for writ of certiorari, which raises various issues involving the validity and application of the Patients’ Right to Know Amendment to the Constitution of the State of Florida, Article X, Section 25 (Amendment 7), is denied on the merits. Petitioner has not demonstrated that the trial court departed from the essential requirements of law in declining to stay all discovery involving “adverse medical incidents” pending resolution of pending cases in the Florida Supreme Court involving Amendment 7, nor in his other rulings. The trial court properly followed this court’s opinion in Notami Hospital of Florida, Inc. v. Bowen, 927 So.2d 139 (Fla. 1st DCA 2006), with respect to the issues decided therein. The other issues raised in this petition are without merit.
DAVIS and LEWIS, JJ., concur.